Title: To Thomas Jefferson from David Bailie Warden, 15 August 1823
From: Warden, David Bailie
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Paris,
                            15 August 1823
                        
                    I have the pleasure of sending you through mr Sheldon, three great volumes and two letters. The greeks have lately gained some advantages, and anticipating freedom are now preposing a constitution, or form of government adapted to their situation. The more enlightened Spaniards, motivated by the same feelings, still manifest a vigorous resistance: but the lower class, it is said,  generally under the influence of the Priesthood. The active interference of the different cabinets of Europe in relation to this struggle, is now manifest, and it is supposed to foresee the result. It  seems probable, however, that France will accept some arrangement, through the mediation of England. The impressment has given  Confidence in the fidelity of the french Soldier, and though the resources of this Country are prodigious, the expenses of a prolonged war, or even of one army of occupation would soon be severely felt.Count Lacepede mr. Thouin and other members of the Institute always enquire concerning your health.I am, dear Sir; with great respect, your very devotedD B. Warden
                    P.S.The  letter was inclosed in the sealed packet of books and taken out by the person who brought it to me. 